Citation Nr: 0101841	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for scar, residuals of 
a laceration of the left shoulder, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for scar, 
residuals of a laceration of the right shoulder.

3.  Entitlement to a compensable evaluation for scar, 
residuals of a gunshot wound to the back of the left knee.

4.  Entitlement to an increased rating for traumatic 
arthritis of the cervical spine, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased rating for traumatic 
arthritis of the dorsal spine, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1949 to September 
1952 and from July 1953 to June 1957.  

This appeal arises from an August 1998 rating action in which 
the RO denied increased evaluations for the veteran's 
service-connected arthritis of the cervical spine, and of the 
dorsal spine, for scars as residuals of left and right 
shoulder lacerations, and for a scar on the back of the left 
knee, residual of a gunshot wound.  

The Board's decision on the claims for higher evaluations for 
his service-connected scars are set forth below.  However, 
the issues of increased ratings for traumatic arthritis of 
the cervical spine and of the dorsal spine will be addressed 
in the REMAND, below.


FINDINGS OF FACT

1.  Current VA examination of the veteran's service-connected 
scars of the left and right shoulders revealed no tissue 
loss, disfigurement, or change in color of the skin.   

2.  Current VA examination of the veteran's service-connected 
scar of the back of the left knee revealed no tissue loss or 
disfigurement.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for scar, residuals of laceration to the left shoulder, have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, 
Diagnostic Codes 7803-7805, 7819 (2000).

2.  The criteria for a compensable rating for scar, residuals 
of laceration to the right shoulder, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7803-7805, 
7819 (2000).

3.  The criteria for a compensable rating for scar, residuals 
of a gunshot wound to the back of the left knee, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 
7803-7805, 7819 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an April 1981 rating action, the RO granted service 
connection for scar, residuals of a gunshot wound to the back 
of the leg, and assigned a noncompensable rating.

In a November 1993 rating action, the RO granted service 
connection for scar, residuals of lacerations to the left 
shoulder with a 10 percent evaluation and for scar, residuals 
of lacerations to the right shoulder with a noncompensable 
evaluation for each disorder.

The veteran filed a claim for increased ratings for his 
service-connected disorders in January 1998.

VA outpatient treatment records dated between February 1998 
and July 1999 contain no medical findings pertinent to the 
left or right shoulder or the left knee scars.  

The veteran was a afforded a July 1999 VA examination for 
scars.  On examination of the skin to the detect the scar, 
the examiner commented that he did not see in the shoulder or 
back area any discernable scar that would be depicted if he 
took a Polaroid picture.  There was no tissue loss or 
disfigurement and the color of the skin in the scar was no 
different from the normal surrounding skin.  The examiner 
also noted that the veteran sustained a gunshot wound in the 
left leg with clear entry and exit sites that affected only 
the soft tissues of the back of the left knee.  The diagnoses 
included status post wounds of the back of the leg with no 
tissue loss or disfigurement.  

II.  Analysis

The Board of Veterans' Appeals (Board) is satisfied that the 
record has been developed to the extent possible, and that 
the duty to assist the veteran in developing the evidence 
pertinent to his claims have been met.  In this regard, the 
Board notes that the veteran has undergone VA examination; 
and outstanding VA outpatient treatment records have been 
associated with the record.  Furthermore, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Thus, the Board finds that the 
claim is ready to be reviewed on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Rating Schedule provides that new benign skin growths 
shall be rated as scars, disfigurement, etc.  38 C.F.R. § 
4.118, DC 7819.  A 10 percent rating is warranted for scars 
that are superficial, poorly nourished with repeated 
ulcerations or superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7803, 7804.  Other 
scars shall be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.  The rating schedule 
authorizes the assignment of a zero percent (noncompensable) 
evaluation in every instance in which the rating schedule 
does not provide such an evaluation and the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

With regard to the veteran's scars of the left and right 
shoulders, VA examination of July 1999 (the only medical 
evidence pertinent to any of the conditions currently under 
consideration) revealed no tissue loss or disfigurement.  The 
examiner also noted that the color of the skin in the scar 
was no different from the normal surrounding skin.  The 
examiner commented that he did not see in the shoulder or 
back area any discernable scar that would be depicted if he 
took a Polaroid picture.  There was no evidence that the 
scars were poorly nourished with repeated ulcerations or that 
the scars were tender or painful on objective demonstration.  
Thus, an evaluation in excess of 10 percent for scar, 
residuals of a laceration to the left shoulder and a 
compensable evaluation for scar, residuals of a laceration to 
the right shoulder, are not warranted.

With regard to the veteran's scar on the back of the left 
knee due to a gunshot wound, the evidence once again does not 
show that the scar is tender or painful on objective 
demonstration, poorly nourished or ulcerated, or that such 
scar results in any limitation of function of the left knee. 
The July 1999 examiner noted that there was no tissue loss or 
disfigurement.  The Board must conclude that a compensable 
rating for scar, residuals of a gunshot wound behind the left 
knee, is not warranted.

Thus, the record does not provide a basis for assignment of a 
higher evaluation for the veteran's disabilities under 
Diagnostic Codes 7803-7805, or any other potentially 
applicable diagnostic code.  In this regard, the Board notes 
that while the Rating Schedule provides for higher evaluation 
for disfiguring scars of the head face, and neck (DC 7800), 
and for burn scars (DC 7801, 7802), this case involves 
neither.  The Board also reiterates that the service-
connected scars have not been shown to result in any 
functional impairment.  

There also is no showing that any of the veteran's service-
connected scars reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
evaluation at any stage on an extra-schedular basis.  In this 
regard, the Board notes that none of the scars is shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As no higher evaluation for left shoulder, right shoulder, or 
left knee scars is warranted, each of the claims must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against each of the veteran's claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 10 percent for scar, residuals of a 
laceration of the left shoulder, is denied.

A compensable rating for scar, residuals of a laceration of 
the right shoulder, is denied.

A compensable rating for scar, residuals of a gunshot wound 
to the back of the left knee, is denied.


REMAND

The veteran contends that his service-connected arthritis of 
the cervical spine and of the dorsal spine each has increased 
in severity and should receive a higher evaluation.

The United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals, prior 
to March 1, 1999) (Court) has held that, when a veteran 
alleges he suffers pain due to a service-connected 
musculoskeletal disability in which the degree of disability 
is based on consideration of limitation of motion, an 
examiner's report should include an assessment of the degree 
of functional loss, if any, due to pain, weakened movement, 
excess or premature fatigability or incoordination.  DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45 (2000).

The Board notes that the veteran underwent VA examination in 
July 1999.  The examiner did not conduct range of motion 
testing of the cervical or dorsal spine but rather had 
physical therapy conduct the testing.  Range of motion 
testing by physical therapy revealed limitations in range of 
cervical and dorsal spine motion.  However, the examiner did 
not comment on the extent of functional loss due to pain and 
other factors in assessing the veteran's disabilities.  Given 
that fact, the Board finds that it would be helpful to have 
the veteran undergo further examination to obtain findings 
pertinent to evaluating each of the disabilities remaining on 
appeal.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claims.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  

Prior to having the veteran undergo further examination, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities or other 
governmental entities.  The record in the case reflects that 
the veteran has received treatment from the Altoona VA 
Medical Center (VAMC).  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain and associate with the claims file records 
from any other source(s) or facility(ies) identified by the 
veteran.  

On remand, the RO should also ensure compliance with the 
notice and duty to assist provisions contained in Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  This should include consideration of 
whether any additional notification or development action is 
required under the Act.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the record all outstanding pertinent 
medical records from the Altoona VAMC, as 
well as from any source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and he and his representative should be 
so notified.  The veteran is also free to 
submit any pertinent medical records in 
his possession.

2.  After all available medical records 
are associated with the veteran's claims 
file, the veteran should be afforded a 
appropriate VA examinations to determine 
the present severity of his service-
connected traumatic arthritis of the of 
the cervical spine and of the dorsal 
spine.  The entire claims folder, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by each physician designated to examine 
the veteran.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees, with normal ranges provided for 
comparison purposes) should be conducted, 
and all clinical findings should reported 
in detail.

With respect to each service-connected 
disability, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
disability.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.   
Each examiner should also indicate the 
extent to which the disability under 
consideration affects the veteran's 
employability.

All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5.  After completion of the requested 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claims on appeal 
in light of all relevant evidence of 
record, and all pertinent legal 
authority, to include 3.655, as 
appropriate, or that governing 
consideration of functional loss due to 
pain and other factors, cited to above.  
The RO also should address the 
applicability of 38 C.F.R. § 3.321(b) 
(2000) (prescribing procedures for 
assignment of an extra-schedular rating) 
for each disability.  The RO must provide 
full reasons and bases for its 
determinations, addressing all matters 
and concerns noted in this REMAND.

6.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
given an opportunity to submit additional 
evidence and/or argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 






remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



